Exhibit 10.2
(FORE THOUGHT FINANCIAL GROUP, INC. LOGO) [c00035c0003500.gif]
John A. Graf
Chairman, President and CEO
March 11, 2010
Batesville Services, Inc.
One Batesville Boulevard
Batesville, Indiana 47006
Re: Repurchase of Promissory Note and Redemption of Warrants
Ladies and Gentlemen:
Reference is hereby made to the $107,711,000 aggregate principal amount of the
payment-in-kind Promissory Note due July 1, 2014, as amended by Amendments No. 1
and No. 2 thereto (the “Note”), issued by Forethought Financial Group, Inc., a
Delaware company (“FFG), and currently held by Batesville Services, Inc., an
Indiana corporation (“Batesville”, and together with FFG, the “Parties”, and
each, a “Party”), and the warrants to purchase 20,650 shares of Class A Common
Stock, par value $0.01 per share, of FFG issued by FFG and currently held by
Batesville, as amended by Amendments No. 1 and No. 2 thereto (the “Warrants”).
This letter agreement (the “Agreement”) confirms that each of FFG and Batesville
hereby agrees that, within twenty-four (24) hours following FFG’s receipt of the
net proceeds from its private offering of senior notes (the “Closing”), FFG will
(i) repay the aggregate principal amount of the Note, together with all accrued
but unpaid interest thereon and (ii) redeem the Warrants in full (such repayment
and redemption, collectively, the “Transaction”). The Parties further agree that
FFG will effect the Transaction in full at a price equal to $138,200,000 (the
“Transaction Price”) to be paid in immediately available funds. Such Transaction
Price will constitute payment in full for the Note (including all accrued but
unpaid interest thereon) and Warrants, collectively, and will forever extinguish
the obligations of FFG and any of its affiliates to Batesville and any of its
affiliates under or otherwise in respect of the Notes and Warrants. The Parties
further agree that (A) FFG will be obligated to effect the Transaction only if
(a) the Closing has been consummated, and (b) FFG shall have received at least
$150,000,000 in gross proceeds therefrom and (B) Batesville will be obligated to
effect the Transaction only if the Closing occurs on or before March 31, 2010.
Each Party agrees that it will execute a cross-receipt in standard form upon
consummation of the Transaction to evidence (x) the receipt of the Warrants,
Note and Pledged Shares by FFG, and (y) the receipt of the payment in full of
the Transaction Price by Batesville.
Immediately upon receipt of the Transaction Price, Batesville will (i) return
the Notes and the Warrants to FFG for cancellation; (ii) release the lien
granted by FFG to Batesville to secure FFG’s payment obligations under the Note
pursuant to the Stock Pledge Agreement, dated July 1, 2004 (the “Stock Pledge
Agreement”), as assigned to and assumed by Batesville pursuant to the Assignment
and Assumption Agreement, dated March 13, 2008, by and among Hillenbrand
Industries, Inc., Batesville Holdings, Inc. and Batesville; and (iii) return to
FFG all Pledged Shares (as defined in the Stock Pledge Agreement). By accepting
the funds representing the Transaction Price, Batesville will be expressly
acknowledging and agreeing that the lien granted pursuant to the Stock Pledge
Agreement is forever released in its entirety. Batesville’s tender of, and FFG’s
receipt of, the Pledged Shares will constitute the termination of the Stock
Pledge Agreement, whereby each Party shall be forever released and discharged
from liability to the other Party in respect thereof. Batesville shall, upon the
request of FFG, from time to time, execute, acknowledge and deliver, or cause to
be executed, acknowledged and delivered, within a reasonable period after such
request, such instruments and take such further action as (in each case) may be
necessary or desirable to effect the intention, performance and provisions of
this Agreement, including, but not limited to, the release of the lien
referenced in this paragraph.
3200 Southwest Freeway, Suite 1300     •     Houston, TX 77027
john.graf@forethought.com     •     phone: 1-713-212-4610

 

 



--------------------------------------------------------------------------------



 



Each Party, as to itself, hereby represents and warrants to the other that this
Agreement has been duly authorized, executed and delivered by such Party, and is
enforceable against such Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights generally heretofor or hereafter enacted and subject
to the exercise of judicial discretion in accordance with general principles of
equity. Further, Batesville represents and warrants to FFG that, as of the date
hereof, it is the sole beneficial owner of the Note and Warrants, and has full
power and authority to tender and transfer the Note and the Warrant to FFG, free
and clear of all liens, restrictions, charges and encumbrances and not subject
to any adverse claim.
Batesville agrees not to communicate or otherwise disclose any information
concerning the offering of senior notes by FFG to any other person or entity,
other than to those of its affiliates and representatives who need to know such
information in connection with the Transaction. Each Party agrees that the other
Party and its representatives may disclose the existence and terms of this
Agreement in any offering materials or memoranda used by it in connection with
its offering and sale of senior notes or as otherwise required by law, including
without limitation the obligations of Batesville under the Federal Securities
Laws.
This Agreement shall be governed by the laws of the State of Delaware applicable
to contracts executed and performed in that state. EACH OF THE PARTIES HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT AND THE TRANSACTION. Each Party hereby certifies that no
representative or agent of the other Party has represented expressly or
otherwise that such Party would not seek to enforce the provisions of this
waiver. Each Party hereto also acknowledges that that the foregoing waiver is a
material inducement to the other Party’s entering into this Agreement.
This Agreement incorporates the entire understanding of the Parties with respect
to the subject matter hereof and supersedes all previous agreements should they
exist with respect thereto, may not be amended or modified except in a writing
executed by the Parties and shall be binding upon and inure to the benefit of
FFG, Batesville and their respective successors and permitted assigns. This
Agreement and the obligations hereunder may not be assigned by a Party without
the prior written consent of the other Party. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Each of the Parties shall
bear its own expenses, and the expenses of its affiliates and representatives in
connection with the negotiation and execution of this Agreement.
Signature Page Follows.

 

2



--------------------------------------------------------------------------------



 



Please confirm that the foregoing is in accordance with your understanding and
agreement with FFG by executing this Agreement and returning it to us, whereupon
this Agreement shall become a binding obligation between us.

            Very truly yours,

FORETHOUGHT FINANCIAL GROUP, INC.
      By:   /s/ John A. Graf         Name:   John A. Graf        Title:  
Chairman, President and CEO   

Accepted and agreed as of the date
first above-written:

              BATESVILLE SERVICES, INC.
 
            By:   /s/ John R. Zerkle              
 
  Name:   John R. Zerkle    
 
  Title:   Sr. Vice President    

 

3